WESTERFIELD, J.
This is an application for a suspensive appeal from an order granting a preliminary injunction. The court a qua having refused the application, it is renewed here under Sec. 5 of Act 29 of 1924. From our examination of the record it appears that the case involves a question of public interest namely, the authority of the Police Jury to appoint and remove its employees and we are therefore of opinion that we should in the exercise of the discretion vested in us by the act grant the suspensive appeal prayed for.
It is therefore ordered that the Police Jury of the Parish of Jefferson be and they are hereby allowed a suspensive appeal from the judgment of the Twenty-Fourth Judicial District Court for the Parish of Jefferson, dated June 5, 1925, in which said judgment William Luke is granted a preliminary injunction against the Police Jury of the Parish of Jefferson restraining and enjoining the said Police Jury from taking any action toward the removal of the said William Luke, as Dipping Yat Inspector of the Parish of Jefferson, all in conformity with Section 5 of Act 29 of 1924, except as to the appeal bond which the said Police Jury is dispensed with furnishing under special law, provided that the proceedings pending in the lower court are not to be stayed by this decree.